Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 are pending in the application. Claim 2 is rejected. Claims 1 and 3 are withdrawn from further consideration.


Response to Amendment / Argument
Rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these rejections will not be addressed.

Claim Objections
The semicolon at the end of claim 2 but before the period should be deleted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document No. JP 61002774 A by Ikeda et al. (where a translation is appended to the reference) in view of International Patent Document No. WO 99/31182 A1 by Carr et al. and in further view of U.S. Patent No. 5,948,152 by Zhao et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Ikeda et al. teach ink compositions containing dyes of the following formula (page 1 of the translation):

    PNG
    media_image1.png
    192
    942
    media_image1.png
    Greyscale
.
The prior art teaches that M1-M3 may be hydrogen, alkali metals, ammonia or organic amines and X1 and X2 can be alkylamines. The prior art teaches examples of the generic structure in Table 1 including, for instance, example R where each of X1 and X2 are -NHC18H37 that would correspond to a polymeric end group E of instant formula (I) (a polymer of ethylene or methylene), D would correspond to -NH-, m is 2 (corresponding to the two X1 and X2 groups of the prior art structure), A would be an azo group including both naphthalene rings and the -NH- group bound to the triazine, T would correspond to the various sulfonate groups and the instant variable Q would correspond to the counterions M1-M3, which are discussed in more detail below. Regarding the limitation of ”B” as an electrophilic reactive group, it appears that the instant claim 1 may have been intended to be a type of product-by-process. For instance, the specification provides the following method of preparation on page 5:

    PNG
    media_image2.png
    132
    597
    media_image2.png
    Greyscale

The specification makes it clear that any explicit definition provided for "B" and "D" in the reactants will not be identical in the final product since they must be unconnected in the reactants and connected in the final product. The compound as set forth in the prior art could similarly be obtained by the substitution reaction of a dichlorotriazine ring with an amine as done in example 1 of the instant specification. MPEP 2113 states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

The method of making is discussed in more detail below.
Further regarding the method of making, the prior art teaches the following on page 6 of the translation:
The dye of General Formula (I) used in the present invention is readily obtained, for example, by condensing 1 mol of monoazo dye obtained by coupling 2-naphthylamine sulfonic acids or their salts with H acid in the usual manner with 1 mole of cyanuric halide, followed by the reaction of an amine corresponding to Xl and then an amine corresponding to X2 amine corresponding to Xl, and further reacting with an amine corresponding to X2 according to the usual method.

Cyanuric halide would have the following structure:

    PNG
    media_image3.png
    281
    357
    media_image3.png
    Greyscale
.
The prior art teaches coupling of the dye portion to cyanuric halide (displacing one halogen) followed by introduction of the amines (displacing the remaining two halogens). The second step of introduction of the amines corresponds to instant step (a) of claim 2 where nucleophilic organic compounds are reacted.

Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art generally teaches compounds having the formula (I) of claim 1; however, the conditions and explicit reagents/reactants used to make the final products are not disclosed in the primary reference. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the coupling of the amines, the primary reference teaches reaction “according to the usual method.” Accordingly, a person having ordinary skill in the art would have at least been motivated to use known conditions for analogous reactants. As an example, Carr et al. teach the preparation of azo dyes including the following steps on page 11:

    PNG
    media_image4.png
    281
    843
    media_image4.png
    Greyscale

Furthermore, Curr et al. teach an example on page 17 using cyanuric chloride (stage (iii), that would result in a dichlorotriazine after coupling to the dye) followed by reaction with an amine (stage (iv)) where the reaction conditions including raising the pH to 7 with sodium hydroxide as well as heating at a pH of 8.5-9 for 16 hours that would correspond to the basic conditions of instant step (a). Regarding the definition of M in step (a), Carr et al. teach the preparation of the sodium salt (depicted on page 16) and the primary reference teaches that the starting materials can be (page 6) “2-naphthylamine sulfonic acids or their salts”. Furthermore, various examples including example R of the primary reference are disclosed as sodium salts. At least in the interest of determining if the salts or free acids would provide improvements in yields, purity, etc., a person having ordinary skill in the art would have been motivated to test the use of salt starting materials as well as the free acid starting materials. 
	Regarding steps (b) and (c), the primary reference teaches that the counterion (of M1-M3) can be ammonia or an organic amine that would correspond to a cationic species. The primary reference, however, does not teach the generation of such compounds. Regardless, a person having ordinary skill in the art would have been motivated to not only form complexes between the dye and an organic cationic amine but would have been motivated to do so according to the method of instant steps (b) and (c) in view of Zhao et al. Zhao et al. teach (abstract) “liquid complexes of anionic organic dyes with quaternary ammonium compounds which are homogeneous and thus substantially free of unwanted inorganic salts.”  Zhao et al. further teach the use of quaternary couterions provides beneficial properties as follows in the abstract: “The complexes are then removed of substantially all resultant unwanted salt formed from the cations of the dye and the counter ions of the quat so as to obtain an homogeneous liquid colorant which easily disperses within different media and which possess favorable migration and coloring characteristics.” Furthermore, Zhao et al. teach application to “ink-jet and printing ink formulations” in column 3, line 16, which is the subject matter of the primary reference. Zhao et al. further teach examples in column 6 (Table 1) as applied to azo dyes, which are the types of dyes disclosed by the primary reference. Accordingly, a person having ordinary skill in the art in seeking to obtain the benefits of Zhao et al. would have been motivated to convert the metallic salts of the primary reference to complexes with quaternary amines. Regarding methodology, Zhao et al. teach an example in column 7 (Example 1) where a dye is reacted with an ammonium chloride (that would correspond to instant formula Q+Z- where Q+ is the quaternary amine and Z- is the halide followed by lowering the sodium level (corresponding to step (c) of removing inorganic salts). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626